Citation Nr: 1107926	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from August 1970 to February 1972.  
He also apparently had additional service in the Army Reserve.  
He received various decorations evidencing combat including the 
Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) that, in 
pertinent part, denied service connection for a heart disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  The appeal was later transferred to the 
Newark, New Jersey Regional Office (RO).  In March 2008, the 
Board remanded this appeal for further development.  

In November 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained in 
January 2010.  In January 2010, the Veteran and his 
representative were provided with a copy of the VHA opinion.  In 
March 2010, the Veteran's representative submitted additional 
argument as to the Veteran's claim.  

In a May 2010 decision, the Board denied the Veteran's claim for 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected PTSD.  

In August 2010, subsequent to the May 2010 Board decision, a 
final rule was published in the Federal Register amending 
38 C.F.R. § 3.309(e) concerning presumptive service connection 
for certain disease associated with herbicide exposure.  The 
amendment established presumptive service connection for three 
new diseases, including ischemic heart disease.  The amendment 
was made effective August 31, 2010, but a 60-day stay was 
implemented.  The stay has now been lifted.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 2010, 
the parties (the Veteran and the VA Secretary) filed a joint 
motion which requested that the Board's decision be vacated, in 
part, and remanded for the Board to consider the issue of 
entitlement to service connection for a heart disorder, to 
include as due to Agent Orange (herbicide) exposure.  The 
December 2010 joint motion indicated that in a January 2004 
statement, as well as in his February 2004 VA Form 9, the Veteran 
raised the issue of direct service connection for heart disorder, 
to include as due to Agent Orange (herbicide) exposure.  The 
December 2010 joint motion specifically indicated that the 
Veteran was abandoning his claim for entitlement to service 
connection for heart disorder on a secondary basis to his 
service-connected PTSD, and noted that the Board's May 2010 
decision, as to that portion of the Veteran's claim, was 
affirmed.  A December 2010 Court Order granted the motion.  

In light of the December 2010 Court Order, the Board will address 
the issue of entitlement to service connection for a heart 
disorder, to include as due to Agent Orange exposure.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is diagnosed with ischemic heart disease, 
currently manifested by coronary artery disease.  


CONCLUSION OF LAW

The Veteran's ischemic heart disease, currently manifested by 
coronary artery disease, is presumed to have been incurred as a 
result of Agent Orange exposure during his active service in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for ischemic heart disease, 
currently manifested by coronary artery disease, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has 
determined that there is a presumptive positive association 
between exposure to herbicides and the disorders listed in 
38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), is included as a disease associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. 
§ 3.309(e), the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease.  38 C.F.R. 
§ 3.309(e) Note 3.)

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran contends that he has a heart disorder (coronary 
artery disease) that is related to service, to include as due to 
Agent Orange exposure in Vietnam.  

As noted above, the Veteran had active service from August 1970 
to February 1972.  He also apparently had additional service in 
the Army Reserve.  He received various decorations evidencing 
combat including the Combat Infantryman Badge.  The Veteran's DD 
Form 214 indicates that he served in Vietnam from January 1971 to 
February 1972.  He was also awarded decorations indicating that 
he served in Vietnam.  

The Veteran's service treatment records show no complaints, 
findings, or diagnoses of any heart problems, including coronary 
artery disease.  

Post-service private treatment records; VA treatment records, 
including examination reports; and a January 2010 VHA opinion, 
all show that the Veteran was treated for variously diagnosed 
heart problems, including coronary artery disease.  

The Veteran's available DD Form 214 indicates that he served in 
the Republic of Vietnam during the Vietnam era.  His post-service 
treatment records reflect that he is diagnosed with ischemic 
heart disease, currently manifested by coronary artery disease.  
Accordingly, service connection is warranted on a presumptive 
basis due to the Veteran's presumed exposure to Agent Orange in 
Vietnam. 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim is 
granted.  


ORDER

Service connection for ischemic heart disease, currently 
manifested by coronary artery disease, is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


